QUINN, Justice,
dissenting:
In denying the petitioner credit for 284 days of presentence confinement against a two year sentence to the county jail, the respondent court construed section 16-11-306, C.R.S.1973 (1978 Repl.Vol. 8, 1982 Supp.), to require credit only in the case of offenders sentenced to a correctional facility supervised by the department of corrections. The petitioner does not claim the respondent court’s refusal to grant him credit violates equal protection of the laws, U.S. Const.Amend. XIV; Colo. Const. Art. II, Sec. 25, but instead argues for a statutory construction that requires presentenee confinement credit on all sentences, whether to a correctional facility supervised by the department of corrections or to a county jail. I believe the majority’s rejection of petitioner’s argument and its upholding of the respondent court’s denial of credit places upon section 16-11-306 a construction which necessarily implicates equal protection considerations, notwithstanding the failure of the petitioner to raise an equal protection issue. Because I believe the majority’s construction cannot be squared with equal protection of the laws, I respectfully dissent.
The majority’s construction of section 16-11-306 results in granting a sentencing judge discretion to deny credit for presen-tence confinement when, as here, the pre-sentence confinement was caused by the petitioner’s financial inability to post pretrial bail. Such a construction adds up to a discrimination based upon wealth and is irreconcilable with equal protection of the laws. See, e.g., Matthews v. Dees, 579 F.2d 929 (5th Cir.1978); Johnson v. Prast, 548 F.2d 699 (7th Cir.1977); King v. Wyrick, 516 F.2d 321 (8th Cir.1975); Ham v. North Carolina, 471 F.2d 406 (4th Cir.1973); United States v. Gaines, 449 F.2d 143 (2d Cir. 1971), vacated and remanded for reconsideration, 402 U.S. 1006, 91 S.Ct. 2195, 29 L.Ed.2d 428 (1971); Godbold v. Wilson, 518 F.Supp. 1265 (D.Colo.1981); Godbold v. District Court, 623 P.2d 862 (Colo.1981) (Quinn, J., dissenting); Perea v. District Court, 199 Colo. 27, 604 P.2d 25 (1979) (Dubofsky, J., dissenting). The majority’s construction also permits a sentencing judge to discriminate in the matter of presentence confinement between a class of offenders sentenced to a county jail and a class of offenders sentenced to a correctional facility supervised by the department of corrections, even though the offenders in both classes are sentenced for the same crime. The resulting statutory classification implicit in this construction cannot be supported, in my opinion, even under the “rational basis standard” of equal protection analysis.
In enacting a statute it is presumed that the legislature not only intended to comply “with the constitutions of the state of Colorado and the United States,” section 2-4-201(l)(a), C.R.S.1973, but also intended “[a] just and reasonable result,” section 2-4-201(l)(c). As the facts of this casé demonstrate, the respondent court’s denial of pre-sentence confinement will cause the petitioner to serve a total period of confinement far in excess of the maximum penalty authorized by law for the crime of which he was convicted. This anomaly, in my view, is the antithesis of the “just and reasonable result” that we must presume the legislature intended to achieve by section 16-11-306.
To avoid breathing life to this discriminatory scheme, which I believe the legislature never intended to create, I would construe section 16-11-306 in a manner that avoids any implication of constitutional infirmity. The statute readily lends itself to such a construction. The first sentence of section 16-11-306 states unequivocally that “[a] person who is confined prior to the imposition of sentence is entitled to credit against the term of his sentence for the entire period of such confinement.” I read this sentence as an unconditional grant of entitlement to presentence confinement, regardless of whether the offender is sentenced to the county jail or to some other correctional facility. The next sentence of section 16-11-306 requires the court to *1282“make a finding of the amount of presen-tence confinement to which the offender is entitled” and to “include such finding in the mittimus.” This sentence also is consistent with a legislative intent to create an entitlement to presentence confinement, unconditioned by the fortuity of the particular institution to which the offender is sentenced.
The last sentence of section 16-11-306, upon which the majority turns its decision, states as follows: “Such period of confinement shall be deducted from the sentence by the department of corrections.” I read this sentence as nothing more than a direction to the department of corrections to properly calculate, in accordance with the mittimus, the release date of an offender sentenced to a correctional facility under the department’s supervision. Such ministerial direction is understandable in light of the statutory scheme on sentencing. A person sentenced to a correctional facility, as distinguished from a county jail, is deemed to be in the custody of the executive director of the department of corrections, section 16-11-308(1), C.R.S.1973 (1978 Repl. Yol. 8,1982 Supp.), and may be transferred to “any state institution or treatment facility under the jurisdiction of or approved by the department ....”, section 16-11-309(5), C.R.S.1973 (1978 Repl.Vol. 8, 1982 Supp.). The duties which the second and third sentence of section 16-11-306 impose upon the sentencing court and the department of corrections with respect to presen-tence confinement have the effect of eliminating the possibility of divergent interpretations of a mittimus by supervisors of different correctional facilities where the offender may be transferred during the term of his sentence. Issues relating to whether and how much credit was intended by the sentencing judge are now resolved by simply reading the mittimus and subtracting the amount of the pre-sentence confinement noted therein from the term of the sentence. Moreover, a person sentenced to the department of corrections has the opportunity to earn “good time” and “earned time” deductions from his sentence. Sections 17-22.5-101 and 17-22.5-102, C.R.S.1973 (1978 Repl.Vol. 8, 1982 Supp.). By requiring the department of corrections to subtract the presentence confinement from the original sentence, the legislature assured that the remainder of the offender’s sentence, not the original sentence, would be the base against which “good time” and “earned time” credits would be deducted. No similar statutory program of “good time” and “earned time” credits exists for persons sentenced to county jail.1 Given the unique features associated with a sentence to the department of corrections, I do not view the failure of section 16-11-306 to require the county sheriff or other supervisor of the county jail to 'deduct the good time credit from the sentence as reflective of a legislative intent to deny the right to credit for misdemeanants sentenced to a county jail.
The petitioner’s right to credit for presen-tence confinement in this case becomes more compelling when one considers section 16-11-302.5, C.R.S.1973 (1978 Repl.Vol. 8, 1982 Supp.). This section states that a person sentenced for a misdemeanor to the department of corrections “shall be entitled to the same time credits as if he were sentenced to a term of imprisonment for a felony.” Finally, section 16-ll-307(l)(b), C.R.S.1973 (1978 Repl.Vol. 8, 1982 Supp.), must not be overlooked in an effort to divine legislative intent in the matter of presentence confinement credit. This section creates a statutory entitlement to that period of confinement served under a stay of execution of a sentence pending disposi*1283tion of an appeal, “even though the defendant could have elected to commence serving his sentence before disposition of his appeal.” It makes no sense to me that the legislature would withhold from an offender sentenced to county jail credit for pre-sentence confinement, but simultaneously grant an offender sentenced to a correctional facility credit for both presentence confinement and county jail confinement pending disposition of his appeal.
Because I believe the district court exceeded its jurisdiction in denying the petitioner credit for 284 days of presentence confinement against his maximum sentence of twenty-four months to the county jail, I would make the rule absolute.

. Although some limited good time credit is allowed for persons sentenced to a county jail, sections 17-26-109 and 17-26-115, C.R.S.1973 (1978 Repl.Vol. 8), the statutory scheme for credit available to county jail inmates is not nearly as elaborate as the “good time” and “earned time” provisions applicable to persons sentenced to the department of corrections. Furthermore, in contrast to correctional facility sentences, there are no statutory parole provisions for persons sentenced to a county jail. The “good time” and “earned time” statutes applicable to sentences to the department of corrections contain vesting provisions which affect the eligibility date of an inmate for parole. Sections 17-22.5-101 and 17-22.5-102(3), C.R.S.1973 (1978 Repl.Vol. 8, 1982 Supp.).